Order granting in part and denying in part defendant’s motion for a bill of particulars modified by providing that plaintiffs be also required to furnish, as to each cause of action, particulars as to items numbered 8, 9, 10, 11, 13 and 15 of the notice, except .that plaintiffs shall not be required to furnish copies of agreements with their customers, or copies of bills and invoices of such customers, or copies of credits issued to them. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant; the particulars to be served within twenty days from the entry of the order herein. No opinion. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.